DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 as filed 1/02/2020 are pending and presently subject to a restriction/election requirement as set forth below. 

Priority
	A priority claim to US Provisional Application No. 62/529,256 (filed 7/06/2017) is acknowledged.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to products characterized by a vector encoding a CaMKII peptide inhibitor.
Group II, claims 8-14 and 17-20, drawn to methods characterized by the single active step of contacting a cell comprising a cardiac RYR2 with a CaMKII inhibitor, CaMKII peptide inhibitor or polynucleotide encoding a CaMKII peptide inhibitor.
Group III, claim 15, drawn to methods of characterizing a cardiomyocyte, comprising monitoring cardiac conduction or contraction using an induced pluripotent stem cell derived cardiomyocyte expressing a RYR2 comprising a mutation associated with CPVT.
Group IV, claim 16, drawn to a method of compound screening, the method comprising contacting an induced pluripotent stem cell derived cardiomyocyte expressing a RYR2 comprising a mutation associated with CPVT with a candidate agent and measuring cardiac conduction or contraction in the cell.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

If Applicant elects Group I (claims 1-7), Applicant should further elect a single, full-disclosed species of the invention reading upon at least one independent claim of Group I (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  For example, Applicant may elect may elect a single, fully-disclosed species or subgenus of products characterized by a vector encoding a CaMKII peptide inhibitor, explicitly identifying a single unambiguous SEQ ID NO, Example No., or Figure, as well as any additional identifying information.  For example, Applicant could elect the species of AAV9-GFP-AIP shown at Figure 6H and reduced to practice at Figure 7, or another fully disclosed species of the invention.  In addition, Applicant should identify each part or additional component by any other names utilized in the specification (e.g., if the peptide of AIP in AAV9-GFP-AIP is also known as SEQ ID NO: 1 in the instant disclosure, Applicant would identify it as such).  All additional components present in the single, elected species, as supported by the original disclosure, should be fully identified.  

If Applicant elects Group II (claims 8-14 and 17-20), Applicant should further elect a single, full-disclosed species of the invention reading upon at least one independent claim of Group II (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  For example, Applicant may elect the species of Example 2 at pages 52-53 of the Specification filed 1/2/2020 or another fully disclosed species reading upon at least one claim of Group II.  The election should be made by fully identifying the subject (e.g., mice), contacting method (e.g., intraperitoneal injection), CaMKII inhibitor (e.g., AAV9-GFP-AIP), and any additional parameters present in the elected species and supported by the originally filed disclosure. All additional components or steps present in the single, elected species, as supported by the original disclosure, should be fully identified.  Any components not fully identified may be presumed absent from the originally elected species for purposes of examination. 

If Applicant elects Group III (claim 15), Applicant should further elect a single, full-disclosed species of the invention reading upon at least one independent claim of Group III (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that For Example, Applicant may elect Example 1 as shown at Fig. 2E-2G (see also Spec. filed 1/2/2020 at 49 at lines 15-30, page 50 at lines 20-26, Fig. 2E), wherein “CPVTp” is characterized and monitored during conduction; or another fully disclosed species reading upon a claim within the scope of Group III.  All additional components and steps present in the single, elected species, as supported by the original disclosure, should be fully identified.  Any components or steps not fully identified may be presumed absent from the originally elected species for purposes of examination. 

If Applicant elects Group IV (claim 16), Applicant should further elect a single, full-disclosed species of the invention reading upon at least one independent claim of Group IV (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Upon inspection, it is the Examiner’s understanding that no species of Group IV was reduced to practice.  If this is incorrect, Applicant should identify all species explicitly reduced to practice in the originally filed disclosure and elect one that is fully-disclosed.  However, if Examiner is correct, Applicant may identify that no species of Group IV were reduced to practice

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: All claims are generic with respect to at least one parameter.  Claims 1, 3, 8-10, and 15-16 are understood to be generic and independent. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a vector encoding a CaMKII peptide inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2010/0285033 A1, which explicitly discloses expression vectors for expression of CaMKII inhibitors (see, e.g., US’033 at ¶¶[0059]-[0064]), identifies the use of pharmaceutical compositions comprising gene therapy vectors (see, e.g., US’033 at ¶¶[0086]).  Accordingly, vectors encoding a CaMKII peptide inhibitor do not constitute a special technical feature in view of the prior art. 
Groups I and III lack unity of invention because Group III does not recite nor require the particulars of Group I, for example Group III does not require a vector encoding a CaMKII peptide inhibitor as claimed at Group I.  Groups I and IV lack unity of invention because Group .  
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a step of inducing cardiac conduction or contraction in an induced pluripotent stem cell derived cardiomyocyte containing an RYR2 mutation associated with CPVT, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fatima et al. (In vitro Modeling of Ryanodine Receptor 2 Dysfunction Using Human Induced Pluripotent Stem Cells, Cell Physiol. Biochem., vol. 28:579-592 (2011); hereafter “Fatima”; identified in ISR as “X” reference).  Fatima discloses a method including the step of inducing cardiac conduction or contraction in an induced pluripotent stem cell derived cardiomyocyte containing an RYR2 mutation associated with CPVT as required by claim 15 (see, e.g., Fatima at 580 at col I-II at § Introduction, noting “[i]n this study we have generated iPS cell lines from a patient with CPVT1 carrying the novel mutation p.F2483I in the RYR2 gene and show that cardiomyocytes derived from mutant cells recapitulate the disease phenotype...”; p 581 at col II at § Cardiac differentiation, discussing contracting cardiomyocytes; 582 at col II at § Recording of action potentials. p 582-583 at § Multi-Electrode Array (MEA) measurments; Fig. 1 on 584, 584 at col I at § Differentiation, Figs. st full ¶, passim). Accordingly, such steps do not constitute a special technical feature in view of the prior art. 
In sum, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654